CATES, Judge.
Conviction of grand larceny: sentence five years.
Exception was taken to the trial court’s oral charge wherein the jury was instructed:
“Now, gentlemen, it is the law of this State that the recent possession of stolen property, that is, possession of stolen property shortly after it was stolen, imposes on the possessor the onus, or burden, of making an explanation of such possession; and, if he fails to make a reasonable explanation such failure would raise a presumption of guilt which would support a conviction.”
This direction was reversible error. See Orr v. State, 107 Ala. 35, 18 So. 142; Coats v. State, 257 Ala. 406, 60 So.2d 261; Odom v. State, 44 Ala.App. 534, 215 So.2d 596; Graham v. State, 44 Ala.App. 554, 216 So.2d 298 [decided without opinion]; Hale v. State, 45 Ala.App. 97, 225 So.2d 787 (May 20, 1969); United States v. Sherman, 2 Cir., 171 F.2d 619, at 624.
Accordingly, the judgment below is reversed and the cause there remanded for trial de novo.
Reversed and remanded.